IN THE COURT OF APPEALS OF IOWA

                                    No. 16-1421
                                 Filed July 6, 2017


ERICK LOPEZ,
     Plaintiff-Appellant,

vs.

CARGILL MEAT SOLUTIONS CORPORATION and THE INSURANCE
COMPANY OF THE STATE OF PENNSYLVANIA,
     Defendants-Appellees.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Michael D. Huppert,

Judge.



       Erick Lopez appeals a workers’ compensation decision awarding him

thirty-five weeks of permanent partial disability benefits for a work-related injury.

AFFIRMED.




       Philip F. Miller of Philip F. Miller Law Firm, West Des Moines, for

appellant.

       Jennifer A. Clendenin of Ahlers & Cooney, P.C., Des Moines, for appellee.



       Considered by Vaitheswaran, P.J., and Tabor and Mullins, JJ.
                                             2


VAITHESWARAN, Presiding Judge.

       Erick Lopez appeals a workers’ compensation decision awarding him

thirty-five weeks of permanent partial disability benefits for a work-related injury.

He contends his “independent experts presented substantial, credible evidence

of industrial disability and scheduled impairment” and “it is inherently unfair,

irrational, and illogical to substantially and totally reject independent evaluations

. . . for arbitrary, illogical, minimal reasons.”

       In workers’ compensation proceedings, “the commissioner, as fact finder,

is responsible for determining the weight to be given expert testimony.” Cedar

Rapids Cmty. Sch. Dist. v. Pease, 807 N.W.2d 839, 850 (Iowa 2011). “The

commissioner is free to accept or reject an expert’s opinion in whole or in part,

particularly when relying on a conflicting expert opinion.” Id. “The courts, in their

appellate capacity, ‘are not at liberty to accept contradictory opinions of other

experts in order to reject the finding of the commissioner.’” Id. (quoting Dille v.

Plainview Coal Co., 250 N.W. 607, 615 (Iowa 1933)).

       The commissioner gave greater weight to certain expert opinions over

others, as was his prerogative, and thoroughly explained his reasons for doing

so. His fact findings are supported by substantial evidence. See Iowa Code

§ 17A.19(10)(f) (2015). His decision is not based upon “an irrational, illogical, or

wholly unjustifiable application of law to fact that has clearly been vested by a

provision of law in the discretion of the agency,” and it is not “[o]therwise

unreasonable, arbitrary, capricious, or an abuse of discretion.”            See id.

§ 17A.19(10)(m), (n).

       AFFIRMED.